SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

912
KA 15-01301
PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

EDDIE WASHINGTON, DEFENDANT-APPELLANT.


EDDIE WASHINGTON, DEFENDANT-APPELLANT PRO SE.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Onondaga County Court (Thomas J. Miller, J.), entered July 1,
2015. The order denied the motion of defendant pursuant to CPL
440.10.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed for reasons stated in the decision at County
Court.




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court